UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 16-6873


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

TERRY L. DOWDELL,

                       Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville.    Norman K. Moon,
Senior District Judge. (3:02-cr-00107-NKM-1)


Submitted:   October 13, 2016              Decided:   October 18, 2016


Before NIEMEYER, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Terry L. Dowdell, Appellant Pro Se. Jean Barrett Hudson,
Assistant United States Attorney, Charlottesville, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Terry L. Dowdell appeals the district court’s order denying

his    motion       to    compel    the      Bureau     of    Prisons     to        move    for

compassionate         release      pursuant       to   18     U.S.C.    § 3582(c)(1)(A)

(2012).    Although the district court treated Dowdell’s filing as

a substantive § 3582 motion, we conclude that the court’s denial

of relief nevertheless was proper.                       Courts may compel action

from the Government “only if [it] owes [the movant] a clear

nondiscretionary duty.”               Heckler v. Ringer, 466 U.S. 602, 616

(1984).    Federal law vests the Bureau of Prisons with discretion

to seek a sentence reduction pursuant to § 3582(c)(1)(A).                                   See

18    U.S.C.    § 3582(c)(1)(A)            (“[T]he     court,    upon    motion       of    the

Director       of   the    Bureau     of    Prisons,     may     reduce       the    term   of

imprisonment          .    .    .     after        considering          the     [relevant]

factors. . . .”); United States v. Ellis, 527 F.3d 203, 205 (1st

Cir.    2008)       (noting    that    consideration          for     sentencing       relief

under § 3582(c)(1)(A) is “a matter of discretion for the Bureau

[of Prisons]”).           We therefore affirm the district court’s denial

of relief and deny as moot Dowdell’s motion to expedite.

       We dispense with oral argument because the facts and legal

contentions         are   adequately       presented     in     the    materials       before

this court and argument would not aid the decisional process.


                                                                                     AFFIRMED


                                              2